PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/640,660
Filing Date: 20 Feb 2020
Appellant(s): Conopco, Inc., d/b/a UNILEVER



__________________
Krista Kostiew
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 22, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 19, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-4, 6-8, 10-12, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hohenstein et al (US 6,566,313).
Hohenstein et al teach a shampoo or body wash compositions that can be used to both clean and condition skin or hair.  The composition contains from about 1% to about 40% by weight of at least one anionic surfactant; a condition complex formed from at least about 0.01% to about 4% by weight based on the total weight of the composition of at least one alkyl amidoamine and at least one phosphate ester, wherein the pH of the shampoo or body wash composition results in an aqueous pH ranging from about 4 to about 6.  See column 2, lines 1-50.  Specific examples of alkyl amidoamines include stearamidopropyldimethylamine, etc.  See column 4, lines 35-55.  The composition contains at least one anionic surfactant which is present at a level of from about 1% to about 40% by weight.  Suitable anionic surfactants include alkyl ether sulfates, alkyl sulfates, acyl taurates, etc.  See column 6, lines 1-69.  Water is present in an amount from about 40% by weight to about 90% by weight.  Ph adjusters may be used such as citric acid, phosphoric acid, etc.  See column 7, lines 1-35.  In a preferred embodiment, the composition contains an amphoteric surfactant in amounts from 0 to about 5% by weight and include cocoamidopropyl betaine, etc.  See column 8, lines 1-55.  Additionally, the composition ay contain inorganic electrolyte salts in amounts from 0 to 2% by weight and include sodium chloride, magnesium chloride, etc.  See column 9, line 50 to column 10, line 10.  Hohenstein exemplify compositions which are transparent.  See column 11, lines 1-50.   
Hohenstein et al do not teach, with sufficient specificity, a composition containing an amidoamine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an amidoamine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Hohenstein et al suggest a composition containing an amidoamine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
Claims 1-8, 11, and 15-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Dowell et al (US 5,393,519).
Dowell et al teach a hair shampoo composition containing a cleansing surfactant; a water-insoluble hair treating compound like a hair conditioner or an antidandruff agent; a suspending agent comprising an amine including at least one long carbon chain and s suitable acid; and a suitable carrier and a method of treating hair.  See Abstract.  Suitable cleansing surfactants include anionic surfactants such as the sodium salt of cocomethyl tauride, etc.  Additionally, in conjunction with the anionic surfactant, an amphoteric surfactant may be used such as cocoamidopropylbetaine, etc.  The cleansing surfactant, or combination of cleansing surfactants, general is included in the composition in a preferred amount ranging from about 5% to about 30% by weight.  See column 7, line 5 to column 9, line 45.  Suitable amines include stearamidopropyldimethylamine, etc., which may be used in amounts from 1% to 10% by weight, and the acid is used in amounts from 0.05% to about 5% by weight.  Suitable acids include citric acid, nitric acid, etc. See column 16, lines 1-69.  Additionally, the composition may contain various additives such as inorganic salts, etc., which may be used in amounts from 0% to 5% by weight.  See solumn 17, lines 1-45.  
Dowell et al do not teach, with sufficient specificity, a composition containing an amidoamine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an amidoamine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Dowell et al suggest a composition containing an amidoamine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Claims 5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hohenstein et al (US 6,566,313) as applied to claims 1-4, 6-8, 10-12, 15, 19, and 20 above, and further in view of Joliff et al (US 2016/0355764) or Hardy et al (US 6,743,760).
Hohenstein et al are relied upon as set forth above.  However, Hohenstein et al do not teach the use of sodium methyl cocoyl taurate in addition to the other requisite components of the composition as recited by the instant claims.  
Joliff et al teach a personal care composition comprising a cosmetically acceptable base and inorganic particulate material, for example, a shower gel or hair shampoo. See Abstract.  Suitable anionic surfactants include sodium lauryl sulfate, potassium lauryl sulfate, sodium methyl cocoyl taurate, etc.  
	Hardy et al teach a transparent conditioning shampoo composition containing 8-18% by weight of an anionic surfactant, etc. See column 1, line 1 to column 2, line 40.  Suitable anionic surfactants include sodium methyl cocoyl taurate, sodium lauryl sulfate, sodium laureth sulfate, etc.  See column 3, lines 40-69.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium methyl cocoyl taurate in the composition taught by Hohenstein et al, with a reasonable expectation of success, because Joliff et al or Hardy et al teach the use of sodium methyl cocoyl taurate in a similar composition and further, Hohenstein et al teach the use of acyl taurates in general.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dowell et al (US 5,393,519) as applied to claims 1-8, 11, and 15-20 above, and further in view of  Hohenstein et al (US 6,566,313) or Hardy et al (US 6,743,760).  
Dowell et al are relied upon as set forth above.  However, Dowell et al do not teach a transparent composition as recited by the instant claims. 
Hohenstein et al and Hardy et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the composition of Dowell et al as a transparent composition, with a reasonable expectation of success, because Hohenstein et al or Hardy et al teach the formulation of similar compositions as transparent compositions and further, Dowell et al teach that the amounts and types of components added to the composition may be varied within wide ranges which would allow for the formulation of transparent compositions. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dowell et al (US 5,393,519) as applied to claims 1-8, 11, and 15-20 above, and further in view of  Hohenstein et al (US 6,566,313).
Dowell et al are relied upon as set forth above.  However, Dowell et al do not teach the use of electrolyte as recited by the instant claims. 
Hohenstein et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an electrolyte in the composition taught by Dowell et al, with a reasonable expectation of success, because Hohenstein et al teach the use of an electrolyte in a similar composition and further, Dowell et al teach the use of inorganic salts in general.  
Claim 1-8, 10-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Molenda et al (US 2011/0165105) in view of Joliff et al (US 2016/0355764) or Hardy et al (US 6,743,760).
Molenda et al teach an aqueous conditioning composition for hair comprising at least one alkyl glyceryl ether and at least one arylated silicone.  See Abstract.  The composition comprises at least one surfactant selected from anionic, nonionic, and/or amphoteric or zwitterionic surfactants at a concentration range of 5 to 50% by weight based on the total composition.  Molenda teaches that a wide range of anionic surfactants may be used including C10-C18 alkyl sulfates, C12-C14 alkyl ether sulfates, etc.  Suitable amphoteric surfactants include alkyl betaines, fatty acid amidoalkyl betaines, etc.  See paras. 50-75.  The composition may be transparent and may be in the form of a conventional liquid thickened shampoo. See paras. 82-84.  Conditioning agents may be used in amounts from 0.01 to 10% by weight and include amidoamines such as stearamidopropyl dimethylamine, etc.  See paras. 37-40.  The pH of the composition is from 2 to 8 and the pH can be adjusted using acids such as citric acid, phosphoric acid, etc.  Molenda et al exemplifies compositions containing sodium chloride and cocoamidopropyl betaine.  See paras. 87-94.  
Molenda et al do not teach the use of a taurate surfactant such as sodium methyl cocoyl taurate or a composition containing an amidoamine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Joliff et al and Hardy et al are relied upon as set forth above.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium methyl cocoyl taurate in the composition taught by Molenda et al, with a reasonable expectation of success, because Joliff et al or Hardy et al teach the equivalence of sodium methyl cocoyl taurate  to alkyl sulfates as anionic surfactant in a similar composition and further, Molenda et al teach the use of alkyl sulfate surfactants.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an amid amine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Molenda et al in view of Joliff et al or Hardy et al suggest a composition containing an amidoamine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Claims 1-8, 10-12, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/640824 in view of Hohenstein et al (US 6,566,313) or Dowell et al (US 5,393,519).  Claims 1-20 of 16/640824 encompass all the material limitations of the instant claims except for the specific amidoamine surfactant.  
Hohenstein et al and Dowell et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the specific amidoamine surfactant as recited by the instant claims in the composition claimed by 16/640824, with a reasonable expectation of success, because Hohenstein et al or Dowell et al teach the use of the specific amidoamine compounds as recited by the instant claims in a similar compositon and further, 16/640824 claims amidoamine in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an amidoamine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-20 of 16/640824 in view Hohenstein et al or Dowell et al suggest a composition containing an amidoamine, a cleansing surfactant, water, a protonating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
This is a provisional nonstatutory double patenting rejection.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 1-8, 10-12, and 15-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/640824 in view of Hohenstein et al (US 6,566,313) or Dowell et al (US 5,393,519).  This rejection has been withdrawn due to the filing of a terminal disclaimer on December 1, 2021.
      
(2) Response to Argument
With respect to the rejection of the instant claims under 35 USC 103 using Hohenstein et al; Dowell et al; or Molenda et al in view of Joliff et al or Hardy et al, Appellant states that Hohenstein et al, Dowell et al, or Molenda et al prefer sulfate surfactants and exemplify compositions containing sulfate surfactants, while the instant claims require that the composition is “essentially free of sulfate surfactant”.    Additionally, Appellant states that many features of the claimed invention are missing from the disclosure of Hohenstein et al; Dowell et al; or Molenda et al in view of Joliff et al or Hardy et al, and that the Examiner has relied upon impermissible hindsight reasoning in rendering the claimed invention obvious.
In response, note that, the Examiner asserts that the broad teachings of Hohenstein et al; Dowell et al; or Molenda et al in view of Joliff et al or Hardy et al, are not limited to the preferred embodiments and that the broad teachings of Hohenstein et al, Dowell et al, or Molenda et al in view of Joliff et al or Hardy et al, suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
The Examiner asserts that Hohenstein et al, Dowell et al, or Molenda et al clearly suggest compositions which do not require a sulfate surfactant and suggest compositions free of a sulfate surfactant, falling within the scope of “essentially free of a sulfate surfactant”.  For example, Hohenstein et al teach that suitable anionic surfactants include acyl taurates, etc. (See column 6, lines 1-69 of Hohenstein et al).  Additionally, for example, Hohenstein et al clearly teach the composition contains from about 1% to about 40% by weight of at least one anionic surfactant (See column 2, lines 1-50 of Hohenstein et al).  Hohenstein et al clearly teach that the composition contains an amphoteric surfactant in amounts from 0 to about 5% by weight and include cocoamidopropyl betaine, etc.  (See column 8, lines 1-55 of Hohenstein), and clearly suggests a weight ratio of components falling within the scope of the instant claims.   Additionally, the Examiner asserts that Joliff et al or Hardy et al are analogous prior art relative to the claimed invention and Molenda et al and that one or ordinary skill in the art clearly would have looked to the teachings of Joliff et al or Hardy et al to cure the deficiencies of Molenda et al.  Joliff et al or Hardy et al are secondary references relied upon for their teaching of sodium methyl cocoyl taurate.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use sodium methyl cocoyl taurate in the composition taught by Hohenstein et al, with a reasonable expectation of success, because Joliff et al or Hardy et al teach the use of sodium methyl cocoyl taurate in a similar composition and further, Hohenstein et al teach the use of acyl taurates in general.  
In response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Thus, the Examiner asserts that the teachings of Hohenstein et al, Dowell et al, or Molenda et al in view of Joliff et al or Hardy et al, are sufficient to render the claimed invention obvious under 35 USC 103.  
With respect to the rejection of instant claims 5 and 16-18 under 35 U.S.C. 103 using Hohenstein et al, further in view of Joliff et al or Hardy et al, Appellant states that the teachings of Hohenstein et al are not sufficient to suggest the claimed invention and that the teachings of Joliff et al or Hardy et al are not sufficient to remedy the deficiencies of Hohenstein et al.  In response, note that, the Examiner asserts that the teachings of Hohenstein et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Jollif et al and Hardy et al are analogous prior art relative to the claimed invention and Hohenstein et al and that one of ordinary skill in the art clearly would have looked to the teachings of Joliff et al or Hardy et al to cure the deficiencies of Hohenstein et al with respect to instant claims 5 and 16-18.  Joliff et al or Hardy et al are secondary references relied upon for their teaching of sodium methyl cocoyl taurate.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use sodium methyl cocoyl taurate in the composition taught by Hohenstein et al, with a reasonable expectation of success, because Joliff et al or Hardy et al teach the use of sodium methyl cocoyl taurate in a similar composition and further, Hohenstein et al teach the use of acyl taurates in general.  Thus, the Examiner asserts that the teachings of Hohenstein et al, further in view of Joliff et al or Hardy et al, are sufficient to render the claimed invention obvious under 35 USC 103.  
With respect to the rejection of instant claim 10 under 35 U.S.C. 103 using Dowell et al, further in view of  Hohenstein et al  or Hardy et al, Appellant states that the teachings of Dowell et al are not sufficient to suggest the claimed invention and that the teachings of Hohenstein et al or Hardy et al are not sufficient to remedy the deficiencies of Dowell et al.  In response, note that, the Examiner asserts that the teachings of Dowell et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Hohenstein et al and Hardy et al are analogous prior art relative to the claimed invention and Dowell et al and that one of ordinary skill in the art clearly would have looked to the teachings of Hohenstein et al or Hardy et al to cure the deficiencies of Dowell et al with respect to instant claim 10.  Hohenstein et al or Hardy et al are secondary references relied upon for their teaching of a transparent composition.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to formulate the composition of Dowell et al as a transparent composition, with a reasonable expectation of success, because Hohenstein et al or Hardy et al teach the formulation of similar compositions as transparent compositions and further, Dowell et al teach that the amounts and types of components added to the composition may be varied within wide ranges which would allow for the formulation of transparent compositions.  Thus, the Examiner asserts that the teachings of Dowell et al, further in view of  Hohenstein et al  or Hardy et al, are sufficient to render the claimed invention obvious under 35 USC 103.
With respect to the rejection of instant claim 12 under 35 U.S.C. 103 using Dowell et al, further in view of  Hohenstein et al , Appellant states that the teachings of Dowell et al are not sufficient to suggest the claimed invention and that the teachings of Hohenstein et al are not sufficient to remedy the deficiencies of Dowell et al.  In response, note that, the Examiner asserts that the teachings of Dowell et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Hohenstein et al is analogous prior art relative to the claimed invention and Dowell et al and that one of ordinary skill in the art clearly would have looked to the teachings of Hohenstein et al to cure the deficiencies of Dowell et al with respect to instant claim 12.  Hohenstein et al is a secondary reference relied upon for their teaching of an electrolyte.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use an electrolyte in the composition taught by Dowell et al, with a reasonable expectation of success, because Hohenstein et al teach the use of an electrolyte in a similar composition and further, Dowell et al teach the use of inorganic salts in general.  Thus, the Examiner asserts that the teachings of Dowell et al, further in view of Hohenstein et al are sufficient to render the claimed invention obvious under 35 USC 103.    
    For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
Conferees:
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761 
                                                                                                                                                                                                       /MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767   
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.